Citation Nr: 0630841	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-21 735	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to separate evaluations for tinnitus in each ear.


REPRESENTATION

Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel




INTRODUCTION

The veteran had active service from June 1967 to April 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1967 to April 1969.

2.	On January 31, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. section 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A Substantive Appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2005).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2005).  The 
veteran has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.
ORDER

The appeal is dismissed.




		
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


